Case 4:18-cv-10279-KMW Document 177-1 Entered on FLSD Docket 03/08/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


    Peter Sean Brown,

                   Plaintiff,

            v.                                        Case No. 18-cv-10279

    Richard A. Ramsay, in his official capacity as
    Sheriff of Monroe County,

                   Defendant.


                           ORDER GRANTING
       UNOPPOSED MOTION TO CONTINUE PRETRIAL AND TRIAL DEADLINES

            THIS MATTER came before the Court upon the UNOPPOSED MOTION TO

   CONTINUE PRETRIAL AND TRIAL DEADLINES filed by Plaintiff on March 8, 2021. Upon

   consideration of said motion, and the Court being otherwise fully advised in the premises, it is

   hereby

            ORDERED and ADJUDGED that the unopposed motion is GRANTED. Accordingly,

   the deadlines and trial schedule set forth in the Court’s paperless order [175] are CONTINUED.

   The Parties shall file their Motions In Limine by May 17, 2021. The Parties shall file their Pretrial

   Stipulation and Deposition Designations by June 7, 2021.

            DONE AND ORDERED in Chambers at Miami, Florida, on this ____ day of _______

   2021.

                                                 ____________________________________
                                                 KATHLEEN M. WILLIAMS
                                                 UNITED STATES DISTRICT JUDGE
